.
DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group II, directed towards an array substrate, in the reply filed on 8/20/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are not distinct, because “The process claimed in claim 13 can make the same product as claimed in claim 1”. 
 Although the process claimed in claim 13 may be able to make the same product as claimed in claim 1, the product as claimed can be made by another materially different process.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

2.	Applicant’s election of the embodiment of figures 1-4 in the reply filed on  10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (the embodiment of figure 6), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first channel region having a first channel length extending between the first source and the first drain”, as recited in claim 1 (since the drawings depict the first channel region extending under the first source and the first drain) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a conductive block in the second channel region”, as recited in claim 1 (since the drawings depict the conductive block above the second channel region) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of conductive blocks in the second channel region; wherein the conductive blocks divide the second channel region into a plurality of sub-channels in serial between the second source and the second drain, each sub-channel having a sub-channel length approximately equal to the first channel length”, as recited in claims 3 and 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a conductive block in the second channel region between the second source and the second drain”, as recited in claim 1, is unclear as to 

Claim Objections
Claims 1-10 and 12 are objected to because of the following informalities:  The phrase “wherein the first channel region and second channel region”, as recited in claim 1,  should read “wherein the first channel region and the second channel region”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218).  
A display device, comprising an array substrate, wherein the array substrate comprises:
 a pixel display transistor g1 having a first source s1, a first drain d1, and a first channel region a1, the first channel region having a first channel length extending between the first source and the first drain; 
an antistatic transistor g11 having a second source s11, a second drain d11, and a second channel region a11; and 
a conductive block (g11 or the block located between s11 and g11) in the second channel region a11 between the second source s11 and the second drain d11; 
wherein the first channel region a1 and second channel region a11 are patterned regions of a same semiconductor material layer; and
 the conductive block divides the second channel region a11 into a first sub-channel and a second sub-channel.
Li et al. do not explicitly state that the conductive block is located in the second channel region.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive block in the second channel region in Li et al.’s device, in order to be able to divide the second channel region into a first sub-channel and a second sub-channel.



Regarding claims 3-4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first sub-channel having a sub-channel length approximately equal to the first channel length and to form the second sub-channel has a sub-channel length approximately equal to the first channel length in Li et al.’s device, in order to adjust the device characteristics.

Regarding claims 6-7, Li et al. teach in figure 6 and related text that the first source, the first drain, the second source, and the second drain are patterned regions of a same conductive layer, and wherein the conductive block is another patterned region of the same conductive layer.
Note that the claimed limitations of “the first source, the first drain, the second source, and the second drain are patterned regions of a same conductive layer” and “wherein the conductive block is another patterned region of the same conductive layer” are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this 

Regarding claim 9, Li et al. teach in figure 6 and related text that the pixel display transistor is a transistor of a driving circuit for driving a display pixel.

Regarding claim 10, Li et al. teach in figure 6 and related text that the pixel display transistor is within a display area A of the array substrate, and the antistatic transistor is within a non-display area B of the array substrate.

Claim 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218) in view of Yeh (2006/0007742).
Regarding claim 5, Li et al. teach in figure 6 and related text substantially the entire claimed structure, as applied to claims 1 and 3 above, except using a plurality of conductive blocks in the second channel region; wherein the conductive blocks divide the second channel region into a plurality of sub-channels in serial between the second source and the second drain, each sub-channel having a sub-channel length approximately equal to the first channel length.

Kim et al. and Yeh are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a plurality of conductive blocks in the second channel region; wherein the conductive blocks divide the second channel region into a plurality of sub-channels in serial between the second source and the second drain, each sub-channel having a sub-channel length approximately equal to the first channel length, as taught by Yeh, in Li et al.’s device, in order to adjust the device characteristics according to the requirement of the application at hand.

Claim 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218) in view of Kim et al. (2013/0234169).Regarding claim 8, Li et al. teach in figure 6 and related text substantially the entire claimed structure, as applied to claim 1 above, except forming the first channel region having a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel.

Kim et al. and Li et al. are analogous art because they are directed to display structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first channel region having a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel, as taught by Kim et al., in Li et al.’s device, in order to improve the device characteristics by increasing the channel length,
The combination is motivated by the teachings of Kim et al. who point out the advantages of using a U-shaped channel.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
10/18/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800